Title: General Orders, 15 September 1777
From: Washington, George
To: 



Head Quarters, near the Warren tavern, Septr 15th 1777.
Frankfort.Dover.


The whole line, while it continues unseperated, is to furnish 600 men properly officered, for guards &c.—Each brigade to give in proportion to it’s strength—These men are to be under the immediate direction of the Major General, and other officers of the day, who, with the assistance of the Q. Mr General, agreeably to the order of the 10th instant, are to see that these out-guards are posted in such manner, as most effectually to secure the camp—If the different avenues to it, should not require the above number, the overplus are to remain, as a picquet near the park of artillery, & be always ready to reinforce any guard, or answer any other purpose that the Major General, or other officers of the day shall think necessary. These guards in common are to parade at eight o’clock in the morning, near the artillery park; but whenever the troops are to march, they are to assemble there at least half an hour before the time appointed, for the march of the army; and from thence the Major General, or other officers of the day will order so many of them, as he or they shall think necessary, to move on with the Qr Masters to the place of destination, and after the ground, and all the avenues to the new incampment, are well reconnoitred, the guards are to be posted.
Such troops as have not been supplied with their complement of cartridges, agreeably to the order’s of the 13th instant, are to be furnished instantly—The troops are also to get provisions cooked, for to morrow at least—The Cloathier Genl is attending with shoes &c.—the officers commanding regts are to delay no time in getting their men supplied.

In future, whenever the men are formed for action, the Serjeants are to be placed in the ranks, on the flanks of subdivisions, that the benefit of their fire may not be lost—The Brigadiers and Officers commanding regiments are also to post some good officers in the rear, to keep the men in order; and if in time of action, any man, who is not wounded, whether he has arms or not, turns his back upon the enemy, and attempts to run away, or to retreat before orders are given for it, those officers are instantly to put him to death—The man does not deserve to live, who basely flies, breaks his solemn engagements, and betrays his country.
Such men belonging to Genl Maxwell’s light corps as have returned to their regiments, are again to join Genl Maxwell without delay; and the officers commanding regiments are to make diligent search for those men, and see that they are sent to join that corps immediately.
